DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11, 24, 38, 50, 52-54, 63, 70, 81, 85 and 105-109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng (USPG Pub No. 2015/0077869).
	Regarding claim 1, Meng discloses a system (10) (see Fig. 1A) comprising: a first laser (B1) that produces a first beam of light (see Fig. 1A, Paragraph 26); a second laser (B2) that produces a second beam of light (see Fig. 1A, Paragraph 26); a beam shaping component (14) that receives the first beam of light (B1) and the second beam of light (B2) at substantially the same position from different angles of incidence and is configured to generate from the first beam of light and the second beam of light an output beam of light having a predetermined intensity profile along a horizontal axis (see Fig. 1A, Paragraphs 27, 28, 31), wherein the beam shaping component (14) consists of a single beam shaping lens (see Fig. 1A, Paragraphs 27, 28, 31); and a flow cell (20) configured to propagate a sample in a flow stream (Paragraph 30), wherein the beam shaping component (14) directs the output beam to the flow cell (20) (see Fig. 1A, Paragraph 30).
Regarding claim 2, Meng discloses wherein the beam shaping component (14) receives: the first beam of light (B1) and the second beam of light (B2) at the same position at a surface of the beam shaping component; or the first beam of light and the second beam of light at a same position within the beam shaping component (see Fig. 1A).
Regarding claim 10, Meng discloses wherein the intensity at the center of the output beam of light is from 90% to 99.9% of the intensity at the edges of the output beam of light along the horizontal axis (see Fig. 2B, Paragraph 31).
Regarding claim 11, Meng discloses wherein the beam shaping component (14) is configured to generate an output beam of light having: a top hat intensity profile along the horizontal axis; or a super Gaussian intensity profile along the horizontal axis (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 24, Meng discloses wherein the output beam of light comprises a Gaussian distribution along a vertical axis of the output laser beam (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 38, Meng discloses wherein the output beam of light is configured to irradiate a spatial width that is from 90% to 99.9% of the flow stream along a horizontal axis (see Figs. 2A, 2B, Paragraph 31). 
Regarding claim 50, Meng discloses wherein the generated output beams of light are configured to irradiate different position along the longitudinal axis of the flow stream (see Fig. 1A).
Regarding claim 52, Meng discloses wherein the single beam shaping lens (14) is a Powell lens (Paragraph 28).
Regarding claim 53, Meng discloses a method comprising irradiating a sample (28) in a flow stream (20/22) with a first beam of light (B1) and a second beam of light (B2) through a beam shaping lens (14) that receives the first beam of light (B1) and the second beam of light (B2) at substantially the same position from different angles of incidence (see Fig. 1A, Paragraph 30) and is configured to generate from the first beam of light and the second beam of light an output beam of light having a predetermined intensity profile along a horizontal axis (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 54, Meng discloses wherein the beam shaping lens (14) receives: the first beam of light (B1) and the second beam of light (B2) at the same position at a surface of the beam shaping lens (14); or the first beam of light and the second beam of light at a same position within the beam shaping component lens (see Fig. 1A).
Regarding claim 63, Meng discloses wherein the beam shaping lens (14) is configured to generate an output beam of light having: a top hat intensity profile along the horizontal axis; or a super Gaussian intensity profile along the horizontal axis (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 70, Meng discloses wherein the intensity at the center of the output beam of light is from 90% to 99.9% of the intensity at the edges of the output beam of light along the vertical axis (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 81, Meng discloses comprising irradiating the flow stream through the beam shaping lens with a plurality of lasers, wherein the flow stream comprises a core stream and a laminating sheath stream and wherein an output beam of light is generated having an intensity profile that is substantially the same across from 90% to 99.9% of the core stream along a horizontal axis (see Figs. 1A-2B, Paragraph 31).
Regarding claim 85, Meng discloses wherein the method comprises: generating a first output laser beam having a top hat intensity profile along a horizontal axis; and generating a second output laser beam having a super Gaussian intensity profile along the horizontal axis (see Figs. 2A, 2B, Paragraph 31).
Regarding claim 105, Meng discloses wherein the beam shaping lens (14) is a
Powell lens (Paragraph 28).
Regarding claim 106, Meng discloses wherein the method further comprises
focusing the output beam of light onto the sample with a focusing lens (16) that receives the output beam of light from the beam shaping lens (14) and directs the output beam to the sample (28) (see Fig. 1A, Paragraphs 27, 29, 30).
Regarding claim 107, Meng discloses wherein the focusing lens (16) receives
the output beam of light directly from the beam shaping lens (14) and directs the output beam
directly to the sample (28) (see Fig. 1A, Paragraphs 27, 29, 30).
Regarding claim 108, Meng discloses wherein the system further comprises a
focusing lens (16) that receives the output beam of light from the beam shaping component (14) and directs the output beam to the flow cell (20) (see Fig. 1A, Paragraphs 27, 29, 30).
Regarding claim 109, Meng discloses wherein the focusing lens (16) receives
the output beam of light directly from the beam shaping component (14) and directs the output
beam directly to the flow cell (20) (see Fig. 1A, Paragraphs 27, 29, 30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (USPG Pub No. 2015/0077869) in view of Ueda et al. (USPG Pub No. 2019/0353890), hereinafter “Ueda”.
Regarding claim 5, Meng discloses the beam shaping component (14) (see Fig. 1A). Meng discloses the claimed invention except for wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light, wherein the mirror component comprises: a first mirror; and a second mirror positioned to propagate light from the first mirror to the component. In the same field of endeavor, Ueda discloses wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light (see Fig. 7), wherein the mirror component comprises: a first mirror (M); and a second mirror (F) positioned to propagate light from the first mirror to the component (L) (see Fig. 7, Paragraphs 102, 103). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to provide the system of Meng with wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light, wherein the mirror component comprises: a first mirror; and a second mirror positioned to propagate light from the first mirror to the component of Ueda for the purpose of combining light sources to produce the desired wavelength (Paragraph 102).
Regarding claim 57, Meng discloses the claimed invention except for wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light. In the same field of endeavor, Ueda discloses wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light (see Fig. 7, Paragraphs 102, 103). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to provide the method of Meng with wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light and the second beam of light of Ueda for the purpose of combining light sources to produce the desired wavelength (Paragraph 102).
Regarding claim 58, Meng discloses the beam shaping lens (14) (see Fig. 1A). Meng and Ueda teach the method as is set forth above, Ueda further discloses wherein the mirror component comprises: a first mirror (M); and a second mirror (F) positioned to propagate light from the first mirror to the lens (L) (see Fig. 7, Paragraphs 102, 103). It would have been obvious to one of ordinary skill in the art to provide the method of Meng with the teachings of Ueda for at least the same reasons set forth above with respect to claim 57.
Claims 27 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (USPG Pub No. 2015/0077869).
Regarding claim 27, Meng discloses wherein the angle of incidence to the beam shaping component (14) of the first beam of light (B1) is different from the angle of incidence to the beam shaping component (14) of the second beam of light (B2) (see Fig. 1A). Meng discloses the claimed invention, but does not specify by 0.5 degrees or more. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to provide the system of Meng with by 0.5 degrees or more for the purpose of projecting a light of light by providing uniform intensity-distribution in one transverse axis of an elongated focal spot (Paragraph 28).
Regarding claim 51, Meng discloses wherein the output beams are separated from each other along the longitudinal axis of the flow stream (see Fig. 1A, Paragraphs 5, 40, 44). Meng discloses the claimed invention, but does not specify by 1 mm or more. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to provide the system of Meng with by 1 mm or more for the purpose of exciting multiple fluorophores (Paragraph 5).
Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. Applicant argued Meng does not disclose or teach a beam shaping component receiving the first and second beam of light at substantially the same position.
Figs. 1A, 3A, Paragraphs 11 and 27 of Meng teach a beam-fan (BF) transmitted by a compensation-prism (PW) as a converging fan of beams which intersect then proceed as a diverging fan. Applicant argued that the first beam of light (B1) and second beam of light (B2) are incident upon the cylindrical lens at different positions since Paragraph 11 of Meng teaches that the cylindrical lens (14) is located in the diverging fan of beams. Although the beams of light, as taught by Meng, may not impact the cylindrical lens at an exact point or the same position, the claim language requirement is substantially the same position. Figs. 1A and 3A illustrate at least two beams of light received by the cylindrical lens (14) at substantially the same position. 
In addition, Figs. 1A and 3A, Paragraphs 32 and 33 disclose that the angles in which the beams are propagated through the compensation-prism (PW) affects the position in which the beams impact the cylindrical lens (14). For example, Fig. 1A illustrates beams B2 and B3 diverging and incident at closer positions on the cylindrical lens (14), and similarly B1 and B4 in Fig. 3A. Therefore, one of ordinary skill in the art is capable of modifying the angles of the beams, consequently affecting the angle of incidence on the cylindrical lens (14), to obtain the desired focal spots within the flow-cell (20).
Furthermore, Ueda illustrates beams of light being received by a lens (L) at a same position from different angles (see Fig. 7); thus, providing further evidence that receiving beams at a same position on an optical element from differing angles is widely known in the art.
For these reasons, the claims remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/16/2022